DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the recitation of “the driver output” (line 3) lacks proper antecedent basis, thus, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.
Claims 9-14 are indefinite because of the technical deficiencies of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gay et al. (USP 5,376,819).
Regarding claim 1, Gay et al.’s figure 2 shows an apparatus, comprising: a differential input pair having a first differential input (junction of resistors 33 and 35) and a second differential input (junction of resistors 39, 43), wherein the first differential input is adapted to be coupled to an output of a controller (10) and the second differential input is adapted to be coupled to a signal ground (GND) of the controller; a first resistor (35) and a second resistor (43), wherein the first resistor is adapted to be coupled to a third resistor (33) via the first differential input to form a first voltage divider, and the second resistor is adapted to be coupled to a fourth resistor (39) via the second differential input to form a second voltage divider; and a comparator (41) having a first comparator input (inverting input of the comparator 41) and a second comparator input (non-inverting input of the comparator 41), wherein the first comparator input is coupled between the first resistor and the first differential input, and the second comparator input is coupled between the second resistor and the second differential input as called for in claim 1.
Regarding claim 15, Guy et al.’s figure 2 shows a system, comprising: a controller (10) configured to provide an input signal (16) at a controller output, the input signal referenced to a signal ground of the controller; and a driver including: a differential input pair and a state output, the differential input pair having a first differential input (junction of resistors 33, 35) coupled to the controller output and a second differential input (junction of resistors 39, 43) coupled to the signal ground (GND); a first resistor (35) and a second resistor (43), wherein the first resistor is coupled to a third resistor (33) via the first differential input to form a first voltage divider, wherein the second resistor is coupled to a fourth resistor (39) via the second differential input to form a second voltage divider, and the first and second voltage dividers form a voltage divider network that is configured to provide a differential signal to the differential input pair based on the input signal; and 3300-6790015T100266US02 a comparator (41) coupled between the differential input pair and the state output, wherein the comparator is configured to provide a state signal to the state output based on the differential signal present on the differential input pair, and the state signal is configured to set an operational state of the driver and is referenced to a device ground of the driver as called for in claim 15.

Regarding claim 16, Guy et al.’s figure 2 shows a voltage level of the state signal (Vout) is higher than a voltage level of the input signal (16).

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanizawa et al. (US 2005/0017796).
Regarding claim 8, Tanizawa’s figure 1 shows An apparatus, comprising: a differential input pair and a state output, wherein the differential input pair includes a first differential input (16) and a second differential input (17), wherein the driver output (OUTPUT) is adapted to be coupled to a transistor (T1 or T2), wherein the first differential input (16) is adapted to be coupled to an output of a controller (11) and the second differential input (17) is adapted to be coupled to a signal ground of the controller (ground terminal of Vs within 11); and a comparator (1) coupled between the differential input pair and the state output, wherein the comparator is configured to provide a state signal to the state output based on a differential signal present on the differential input pair, and the state signal is configured to set an operational state of a driver as called for in claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. ((USP 5,376,819) in view of Akahane (US 2022/0085798).
Regarding claims 7 and 20, Guy et al. reference shows an apparatus comprising all the aspects of the present invention as noted in claims 1 and 15 except for a deglitch circuit coupled to the output of the comparator as called for in claims 7 and 20.
Akahane’s figure 2 shows a deglitch circuit (filter circuit 23) coupled to the output of a comparator (21) for removing noise.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to include a filter circuit in Guy et al.’s circuit arrangement for removing noise from the output signal of a comparator for the purpose of preserving signal integrity as taught by Akahane reference.
Allowable Subject Matter
Claims 2-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/13/2022